
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 290
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 13, 2010
			Received and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Expressing support for designation of June
		  30 as National ESIGN Day.
	
	
		Whereas the Electronic Signatures in Global and National
			 Commerce Act (ESIGN) was enacted on June 30, 2000, to ensure that a signature,
			 contract, or other record relating to a transaction may not be denied legal
			 effect, validity, or enforceability solely because it is in electronic
			 form;
		Whereas Congress directed the Secretary of Commerce to
			 take all actions necessary to eliminate or reduce, to the maximum extent
			 possible, the impediments to commerce in electronic signatures, for the purpose
			 of facilitating the development of interstate and foreign commerce; and
		Whereas June 30, 2010, marks the 10th anniversary of the
			 enactment of ESIGN and would be an appropriate date to designate as
			 National ESIGN Day: Now, therefore, be it
		
	
		That Congress—
			(1)supports the designation of a
			 National ESIGN Day;
			(2)recognizes the previous contribution made
			 by Congress to the adoption of modern solutions that keep the United States on
			 the leading technological edge; and
			(3)reaffirms its commitment to facilitating
			 interstate and foreign commerce in an increasingly digital world.
			
	
		
			Passed the House of
			 Representatives July 1, 2010.
			Lorraine C. Miller,
			Clerk
		
	
